Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/16/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 5-8 are pending and are presented for examination.  
Claims 1-2 and 5-8 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a motor case storing therein said rotating machine and fastened to an engine block” and “wherein said high rigidity portion of said motor case is closer than said other portion of said motor case, to said engine block” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2 and 5-8 are also allowable for depending on claim 1. 

Applicant’s discloses the claim 1 as below.  
1.    (Currently Amended) A vehicle driving apparatus comprising: 
a rotating machine including a rotor and a stator; 

an intermediate member (24: case cover (intermediate member)) including 
(i) a main body (24a) having a flat plate shape and 
(ii) a protrusion (24b) which protrudes in a direction of an axis of said rotating machine from a surface of said main body on a side of said rotating machine and which has an annular shape surrounding said axis,
wherein said protrusion of said intermediate member includes a plurality of stator fastening portions (24b2) through which said stator of said rotating machine is fastened to said intermediate member, 
wherein said intermediate member is fastened to a high rigidity portion (22c) of said motor case that has a higher rigidity than a remaining portion of said motor case, 
wherein said motor case has an opening in an end thereof on a side of said engine block,
wherein said intermediate member is a case cover that covers at least an entire peripheral area of said opening of said motor case, and
wherein said high rigidity portion of said motor case is closer than the remaining portion of said motor case to said engine block.   

In view of amendments, the Examiner withdraws the rejection mailed on 10/3/2017, wherein claims 3-4 have been rejected obvious under LEWIS et al (US 3606594 A) in view of COLAVINCENZO et al (US 20180162376 A1).  


Watanabe discloses as below. 
1.    (Currently Amended) A vehicle driving apparatus comprising: 
a rotating machine (30, in 10, Figs. 1-2) including a rotor and a stator [0016];
a motor case (12-13) storing therein said rotating machine and fastened to an engine block [0027]; and 
an intermediate member (14) including 
(i) a main body (14W) having a flat plate shape and 
(ii) a protrusion (11U, Fig. 2) which protrudes in a direction of an axis of said rotating machine from a surface of said main body on a side of said rotating machine and which has an annular shape surrounding said axis (Fig. 1),  
wherein said intermediate member is fastened to a high rigidity portion (217, flange) of said motor case (12-13) that has a higher rigidity than a remaining portion of said motor case (obvious as being thick), 
wherein said motor case (12-13) has an opening in an end thereof on a side of said engine block,
wherein said intermediate member (14) is a case cover that covers at least an entire peripheral area of said opening of said motor case. 

Watanabe failed to teach; 
wherein said protrusion of said intermediate member includes a plurality of stator fastening portions through which said stator of said rotating machine is fastened to said intermediate member, and wherein said high rigidity portion of said motor case is .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834